Case 1:21-cv-00306-JJM-PAS Document 15 Filed 08/17/21 Page 1 of 6 PagelD #: 193

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

JAMHAL TALIB ABDULLAH BEY
alk/a JAMHAL LATIMER; QUINN
KHABIR EL a/k/a QUINN
CUMBERLANDER; TARIFF SHARIF
BEY a/k/a AARON JOHNSON;
LUCHA EL POR LIBERTAD a/k/a
STEVEN PEREZ; JAMIL RASUL BEY
a/k/a LAMAR DOW; WILL EL MUSA
alkia WILFREDO HERNANDEZ;
ABAN EL CURRAUGH: CONALD
SOLIMAN QUIESQUEYANDO a/k/a
CONALD PIERRE; ROBERT EL DON
alk/a ROBERT RODRIGUES; and
OMAAR MALIK ANTONIO EL a/k/a
OMAR ANTONIO,

Plaintitts,

Vv.
C.A, No. 21-cv-306-JJM-PAS

MEDFORD MASSACHUSETTS
STATE POLICE; MATTHEW
MCDEVITT, Massachusetts State
Trooper; RYAN CASEY,
Massachusetts State Trooper; MIKE
SULLIVAN, Massachusetts State
Trooper; SARGENT BURNHAM,
Massachusetts State Trooper;
TROOPER ORLANDO, Massachusetts
State Trooper, COMMONWEALTH OF
MASSACHUSETTS; AT&T NEWS
MEDIA; COMCAST NBC
UNIVERSAL NEWS MEDIA; NEWS
CORPORATION NEWS MEDIA;
VIACOM NEWS MEDIA; CBS NEWS
MEDIA; and EMILY KARSTETTER,
Judge,

Defendants.

Ne ee me ee Ne nee ne ne See Ne Se ee Sel Nee Smee” eee” Smee nee Ce ee el et Ne ee Ce el ee ee ee ee ee ee

 

 
Case 1:21-cv-00306-JJM-PAS Document 15 Filed 08/17/21 Page 2 of 6 PagelD #: 194

ORDER
Plaintiffs filed a pro se complaint against Defendants (ECF No. 0), as well as

ten (10) Motions for Leave to Proceed in forma pauperis (IFP) (ECF Nos. 2-11), and
a Motion to Strike Evidence and Dismiss, ECF No. 14. When considering Motions
for IFP, the Court is required to screen the Complaint pursuant to 28 U.S.C. §
1915(e)(2).1 Having done so, the Court concludes that Plaintiffs have failed to state
a claim on which relief may be granted, and thus DISMISSES their Complaint and
DENIES their Motions.
I, BACKGROUND

This suit arises from the highway stop and subsequent arrest of eleven self-
described Moorish American Nationals by Massachusetts State Police. Plaintiffs
include most of the individuals arrested — Jamhal Talib Abdullah Bey a/k/a Jahmal
Latimer, Quinn Khabir El a/k/a Quinn Cumberlander, Tariff Sharif Bey a/k/a Aaron
Johnson, Lucha El Por Libertad a/k/a Steven Perez, Jamil Rasul Bey a/k/a Lamar
Dow, Will E) Musa a/k/a Wilfredo Hernandez, Conald Soliman Quiesqueyano Bey

a/k/a Conald Pierre, Robert El Don a/k/a Robert Rodrigues, Aban El] Curraugh, and

 

1 Notably, Plaintiffs’ filings contain several key omissions — namely, all but one
Motion for JFP lack any information on Plaintiffs’ incomes, assets, and debts, that
are necessary to decide on their applications. Additionally, Plaintiffs did not sign the
Motions, or the Complaint, which is required under the Federal Rules. Fed. R. Civ.
P. 11 Every pleading, written motion, and other paper must be signed by at least
one attorney of record in the attorney's name — or by a party personally if the party
is unrepresented.”), Given that curing such defects would not affect the ultimate
dismissal of their claims, this Court will nevertheless proceed with screening their
Complaint.

 
Case 1:21-cv-00306-JJM-PAS Document 15 Filed 08/17/21 Page 3 of 6 PagelD #: 195

an unnamed “John Doe” — as well as the organization Rise of the Moors.2 ECF Nos.
1, 1:5. They sue Defendants “Medford Massachusetts State Police;” Massachusetts
State Troopers: Ryan Casey, Mike Sullivan, Orlando,? and Sergeants Matthew
McDevitt and Burnham;4 Malden District Court Judge Emily A. Karstetter; AT&T,
Comcast NBC Universal, Viacom, News Corporation, and CBS News Medias; and the
Commonwealth of Massachusetts. fd.

Plaintiffs allege that Defendants engaged in defamation, discrimination based
on national origin, and deprivation of their rights under the color of law. ECF No. 1
at 4. Their Complaint presents ten notices of removal addressed to the Malden
District Court, arguing for the removal of each of the arrested Plaintiffs’ pending
criminal matters to federal court. ECF No. 1-1. They also submitted an affidavit
expressing their interpretation of the highway encounter (ECF No. 1-2), as well asa
probable cause narrative, criminal complaints, and arrest reports prepared by
Massachusetts State Police. ECF No. 1-3.
II. ANALYSIS

Plaintiffs have filed ten Motions for IFP, or Applications to Proceed without
Prepayment of Fees and Affidavit, ECF Nos. 2-11. When reviewing such

applications, a court must screen the complaint under 28 U.S.C. § 1915(e)(2), which

 

2 Rise of the Moors attempts to represent itself pro se. However, “a corporation
may appear in the federal courts only through licensed counsel” — a “rule [which]
applies equally to all artificial entities.” Rowland v. California Men's Colony, 506
U.S. 194, 202 (1993). Were this litigation to proceed, the organization would be
dismissed from the action.

3 Trooper Orlando’s first name was not provided. ECF No, 1-5 at 2.

4 Trooper Sergeant Burnham’s first name was not provided. /d.

3

 
Case 1:21-cv-00306-JJM-PAS Document 15 Filed 08/17/21 Page 4 of 6 PagelD #: 196

states in relevant part: “Notwithstanding any filing fee, or any portion thereof, that
may have been paid, the court shall dismiss the case at any time if the court
determines that... the action or appeal... fails to state a claim on which relief may
be granted.” 28 U.S.C. § 1915(e)(2)(B) Gi).

Under this standard, the Court must dismiss Plaintiffs’ Complaint. At its core,
the Complaint challenges their arrests and subsequent criminal proceedings in
Massachusetts.5 However, this Court must abstain from hearing such challenges,
based on doctrine established in Younger v. Harris, 401 U.S. 37 (1971), which reflects
a “longstanding public policy against federal court interference with state court
proceedings.” Younger, 401 U.S. at 48. The First Circuit has held that Younger
applies “when the requested relief would interfere (1) with an ongoing state judicial
proceeding; (2) that implicates an important state interest; and (3) that provides an
adequate opportunity for the federal plaintiff to advance his federal constitutional
challenge.” Rossi v. Gemma, 489 F.3d 26, 34-35 (1st Cir. 2007), When these elements
are met, Younger “instructs federal courts net to interfere with ongoing state-court
litigation.” Jd. at 34 (citations and quotation omitted).

Such circumstances directly apply to the instant case. The Complaint and
subsequent filings seek to challenge the legitimacy of the ongoing state criminal

proceedings to which the Plaintiffs are currently subject. In their Complaint, the

 

5 Plaintiffs also allege defamation in their Complaint, presumably bringing the
claim against the numerous news media corporations listed as Defendants. ECF No.
lat 4. However, their attached affidavit of fact fails to include a single mention of
defamation, or of any of the Defendant corporations. ECF No. 1-2. Accordingly,
Plaintiffs have failed to state a claim of defamation.

4

 
Case 1:21-cv-00306-JJM-PAS Document 15 Filed 08/17/21 Page 5 of 6 PagelD #: 197

Plaintiffs argue that the proceedings violate their constitutional and civil rights (ECF
No. 1), and since filing, one Plaintiff has filed a Motion to Strike and Dismiss the case.
ECF No. 14. In their submissions, Plaintiffs also attach Notices of Removal presented
to the Malden District Court, requesting their cases be removed to federal court, ECF
No. 1-1.6

Plaintiffs ask this Court to interfere with an ongoing judicial proceeding in a
domain of paramount importance to the state: criminal prosecution. In fact, while
Younger has been extended to proceedings that implicate other important state
interests, the doctrine was “initially applied to protect state criminal prosecutions
against interference.” Maymo-Melendez v. Alvarez-Ramirez, 364 F.3d 27, 31 (st Cir.
2004). Its mandate requires federal courts to abstain from “prohibiting the State
from carrying out the important and necessary task of enforcing these laws against
socially harmful conduct that the State believes in good faith to be punishable under
its laws and the Constitution.” Younger, 401 U.S. at 51-52.

Thus, federal courts are an inappropriate forum for criminal defendants to
mount their challenges to ongoing state prosecutions. Instead, “[t]he accused should
first set up and rely [upon] his defense in the state courts .., unless it plainly appears

that this course would not afford adequate protection.” /d. at 45 (citation omitted).

 

6 To the extent that the notices seek to remove Plaintiffs’ pending
Massachusetts crimina! cases to Rhode Island’s federal court — which the submitted
Motion to Strike and Dismiss further implies — such action is inappropriate. “A
defendant or defendants desiring to remove any criminal prosecution from a State
court shall file in the district court of the United States for the district and division
within which such prosecution is pending a notice of removal...” 28 USC § 1458{a)
(emphasis added).

 
Case 1:21-cv-00306-JJM-PAS Document 15 Filed 08/17/21 Page 6 of 6 PagelD #: 198

Here, the Court must abstain from reviewing Plaintiffs’ claims, which may be brought
in the context of their state criminal proceedings,”

Considering Younger, alongside the absence of any clear defamation
allegations, the Court finds that Plaintiffs’ Complaint fails to state a claim upon
which relief can be granted. Therefore, their Complaint is DISMISSED,® and their
Motions for IFP (ECF Nos. 2—11) and Motion to Strike Evidence and Dismiss (ECF

No. 14) are DENIED as moot.

tow

John J. McConnell, Jr,
Chief Judge
United States District Court

 

August 17, 2021

 

7 Plaintiffs do not include any request for or reference to money damages in
their Complaint, which governs their claims. Therefore, their § 1983 claims are
appropriately dismissed without prejudice. Ayricopoulos v. Town of Orleans, 967
F.2d 14, 15 n.1 (st Cir. 1992) (“ Younger abstention applies to the situation where, as
here, state appellate remedies had yet to be exhausted when the § 1983 action was
filed.”) (citations omitted).

8 The First Circuit has held that “lif it is crystal clear that the plaintiff cannot
prevail and that amending the complaint would be futile, then a sua sponte dismissal
may stand.” Gonzalez-Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001)
(citations omitted). Here, Plaintiffs’ main claims typify those that fall under Younger,
which the Court must abstain from hearing, and Plaintiffs have not even remotely
stated a defamation claim. Therefore, any amendment would be futile, so the Court
finds it appropriate to dismiss this Complaint without the providing opportunity to
amend.

 
